Citation Nr: 0109823
Decision Date: 04/03/01	Archive Date: 05/21/01

Citation Nr: 0109823	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  94-07 873	)	DATE  APR 03, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the 1947 rating decision confirming a denial of 
service connection for a skin disorder was clearly and 
unmistakably erroneous. 


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a November 1992 rating action 
of the Indianapolis, Indiana Regional Office (RO) of the 
Department of Veterans Affairs (VA), which assigned an 
effective date of November 30, 1990, for the grant of service 
connection for the veteran's skin disorder.  In a decision of 
July 25, 1996, the Board denied the veteran's claim for an 
earlier effective date on the basis that the earliest 
effective date to which the veteran was entitled for the 
granting of service connection for his skin disorder was the 
date of his reopened claim, November 30, 1990, and also found 
that there was no clear and unmistakable error in a prior RO 
decision of May 1946 that denied service connection for a 
skin disorder. 

In a decision of December 1997, the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (hereinafter, the Court) affirmed the 
Board's decision with respect to the claim of entitlement to 
an earlier effective date on grounds other than clear and 
unmistakable error (CUE), and affirmed the Board's finding 
that a May 1946 rating decision was not itself clearly and 
unmistakable erroneous.  The Court, however, remanded the 
case for consideration of whether there was CUE in a 1947 RO 
decision, which also denied service connection for a skin 
disorder 

VACATE

In a decision of June 25, 1998, the Board dismissed a claim 
of CUE in a 1947 RO decision (the question which had been 
remanded by the Court in the December 1997 decision) on the 
basis that, pursuant to a change in law, the 1947 RO decision 
was subsumed by a 1989 Board decision.  By that same 
decision, the Board also deferred a CUE claim as to the 1989 
Board decision until a later date, pending the promulgation 
of regulations pertaining to 38 U.S.C.A. § 7111.  The veteran 
appealed that determination to the Court.

In a September 1999 Memorandum Decision, the Court dismissed 
the veteran's appeal without prejudice for lack of 
jurisdiction.  In doing so, the Court noted that the appeal 
was premature because the Board had yet to issue a final 
decision on the veteran's claim of CUE in the 1989 Board 
decision.  The Court found that the claims of CUE in the 1947 
RO decision and 1989 Board decision were inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The Court also noted that the 120-day period within 
which an appeal of the June 25, 1998, Board decision must be 
filed cannot commence until the date of mailing of a final 
decision on the issues addressed in that decision.  

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion, 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2000).  Here, the Board agrees that it was 
premature to consider the veteran's claim of CUE in the 1947 
RO decision without first deciding the CUE claim as to the 
1989 Board decision.  As such, the June 1998 is hereby 
VACATED.

In view of the Board's order vacating its June 25, 1998, 
decision, the veteran's claim of CUE in the 1947 rating 
decision confirming a denial of service connection for a skin 
disorder will be considered de novo, and a new decision will 
be made.  That decision will be entered as if the Board's 
June 1998 decision had never been issued.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



Citation Nr: 9819556	
Decision Date: 06/25/98    Archive Date: 07/06/98

DOCKET NO.  94-07 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the 1947 rating decision confirming a denial of 
service connection for a skin disorder was clearly and 
unmistakably erroneous.

(The issue whether an August 1989 decision of the Board of 
Veterans Appeals was clearly and unmistakably erroneous is 
deferred, and will be the subject of a separate decision to 
be promulgated on a later date.)


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to January 
1946.

The veterans representative, in a letter to the Board 
received in May 1998, raised issues of whether there was 
clear and unmistakable error in a 1948 decision by the RO and 
in a 1989 Board decision.  Consideration by the Board of the 
issue of whether there was clear and unmistakable error in 
the 1989 Board decision is deferred pursuant to Chairmans 
Memorandum 01-98-02.  Therein, the Board announced a 
temporary stay on adjudication of such issues until 
regulations to implement Public Law 105-111 (to be codified 
at 38 U.S.C.A. §§ 5109A, 7111) can be promulgated.  When 
final regulations have been issued, the Board will lift the 
stay and begin to adjudicate these issues, including the 
issue specifically raised in this particular case.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 1992 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which assigned an effective date of 
November 30, 1990, for the granting of service connection for 
the veterans skin disorder.  In a decision of July 25, 1996, 
the Board denied the veterans claim for an earlier effective 
date on the basis that the earliest effective date to which 
the veteran was entitled for the granting of service 
connection for his skin disorder was the date of his reopened 
claim, November 30, 1990, and also found that there was no 
clear and unmistakable error in a prior RO decision of May 
1946 that denied service connection for a skin disorder.  

In a decision of December 1997, the United States Court of 
Veterans Appeals (Court) affirmed the Boards determination 
with respect to the claim of entitlement to an earlier 
effective date on grounds other than clear and unmistakable 
error, and affirmed the Boards finding that a May 1946 
rating decision was not itself clearly and unmistakably 
erroneous.  The Court, however, remanded the case for 
consideration of whether there was clear and unmistakable 
error in a 1947 RO decision, which also denied service 
connection for a skin disorder.


DIMISSAL

In this case, the Court ordered the Board to adjudicate 
whether a 1947 rating decision was clearly and unmistakably 
erroneous.  Significantly, however, in Dittrich v. West, 11 
Vet. App. 10 (1998), en banc review denied, the Court held 
that a merits based rating decision is subsumed by a 
subsequent merits based Board decision.  Therefore, as the 
Board denied entitlement to service connection for a skin 
disorder on the merits in an August 1989 Board decision it 
follows that the underlying 1947 merits based rating decision 
has been subsumed, and that the veteran may not make a 
collateral attack on the former Board decision by challenging 
the 1947 rating decision as being clearly and unmistakably 
erroneous.  Therefore, the question whether the 1947 rating 
decision was clearly and unmistakably erroneous must be 
dismissed as a matter of law.  

In reaching this decision the Board acknowledges that it is 
bound by the doctrine of the law of the case.  In re Sanford 
Fork & Tool Co., 160 U.S. 247, 255-56 (1895).  An exception 
to the law of the case doctrine arises, however, out of the 
fact that the law of the case, must yield to an intervening 
change of controlling law between the date of the first and 
the subsequent consideration of the question.  Johnson v. 
Brown, 7 Vet. App. 25, 27 (1994).  If there was any dispute 
as to whether merits based rating decisions are subsumed by 
merits based Board decisions that dispute is now settled.  
Chisem v. Gober, 10 Vet. App. 526, 528 (1997); Dittrich.  The 
Board must follow the intervening law promulgated after the 
opinion issued in this case.  Winslow v. Brown, 8 Vet. App. 
469, 474 (1996). 

Accordingly, the question whether the 1947 rating decision 
was clearly and unmistakably erroneous is dismissed.

In reaching this decision the Board acknowledges that the 
representative also argues that the 1948 rating decision was 
erroneous, however, for the reasons and bases set forth 
above, the Board may not entertain a challenge attacking that 
rating decision either.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -

